DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,442,686 to Saito et al., which discloses:
Claim 1:  A robot 10 (FIGS. 7 and 12A) comprising:
a base having a flat installation surface member (flat bottom surface of the base) that is installed on an installation target surface (a floor) and an elongated columnar member 6 that extends upward from the installation surface member;
a turning part 1 that is provided on top of the elongated columnar member 6 so as to be rotatable about a vertical axis;
a first arm 12, one end of which is attached to the turning part 1 so as to be rotatable about a first horizontal axis L3 located above the elongated columnar member 6 of the base and that has a motion range below the first horizontal axis L3; and
a second arm 13 that is attached to another end of the first arm 12 so as to be rotatable about a second horizontal axis L4 parallel to the first horizontal axis L3,

Claim 7: A robot 10 (FIGS. 7 and 12A) comprising:
a base that is provided with a flat installation surface member that is installed on an installation target surface (a floor) and an elongated columnar member 6 that extends upward from the installation surface member;
a turning part 1 that is provided on top of the elongated columnar member 6 so as to be rotatable about a vertical axis;
a first arm 12, one end of which is attached to the turning part 1 so as to be rotatable about a first horizontal axis L3 located above the elongated columnar member 6 of the base and that has a motion range below the first horizontal axis L3;
a second arm 13 that is attached to another end of the first arm 12 so as to be rotatable about a second horizontal axis L4 parallel to the first horizontal axis L3; and
a wrist 7 that is attached to the second arm 13 and that is movable around three axes L5, L6, L7; and
wherein the robot 10 is configured to fold the first arm 12 and the second arm 13 into a pyramid-shaped space in which an installation surface of the base serves as a bottom (see, e.g., FIG. 12A; the Office notes that this limitation simply requires that the first arm and second arm fit within some imaginary three-dimensional pyramid-shaped space, and Saito discloses this), and the 
Claims 2 and 8: The robot 10 according to claim 1 and/or claim 7, wherein the elongated columnar member 6 is extendable in a vertical direction (see FIGS. 10-11).
Claims 5 and 10: The robot 10 according to claim 1 and/or claim 7, wherein the first arm 12 and the second arm 13 can be folded into a form accommodated in a columnar space that extends in a vertical direction, with the installation surface of the base serving as the bottom (see FIGS. 12A-12B).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,442,686 to Saito et al., as applied to Claims 1 and 7 above, respectively, further in view of U.S. Patent No. 4,536,690 to Belsterling et al.
Claims 6 and 11: Saito discloses the robot 10 according to claim 1 and/or claim 7, but does not disclose wherein the flat installation surface member comprises a truncated cone section that extends upward at the center portion of the flat installation surface member, and a flat plate guard section that extends horizontally at an outer periphery of the truncated cone section.
Belsterling teaches a robot which includes a truncated cone section that extends upward at the center portion of a flat installation surface member, and a flat plate guard section that extends horizontally at an outer periphery of the truncated cone section.
In view of the Belsterling teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 10 disclosed by Saito such that the flat installation surface member comprises a truncated cone section that extends upward at the center portion of the flat installation surface member, and a flat plate guard section that extends horizontally at an outer periphery of the truncated cone section, in order to increase the stability of the robot.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,442,686 to Saito et al., as applied to Claims 1 and 7 above, respectively, further in view of U.S. Patent Application Publication No. 2007/0048118 to Ogawa et al.
Claims 12 and 14: Saito discloses the robot 10 according to claim 1 and/or claim 7, wherein the elongated columnar member 6 has a length that is equal to or longer than a length of the first arm 12.

Ogawa teaches a robot 100 (FIGS. 3A-3B) in which a columnar member 102, a first arm 104, and a second arm 105 each appear to have the same width.
In view of the Ogawa teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 10 disclosed by Saito such that the elongated columnar member 6 has a thickness that is a same as a maximum width of a cross section in a section of the first arm 12 between a surrounding portion of the first horizontal axis L3 and a surrounding portion of the second horizontal axis L4, in order to reduce tooling costs and to promote shared costs among the columnar member and the first/second arms (e.g., shared fasteners, seals, and other parts).
Claims 13 and 15: Saito discloses the robot 10 according to claim 1 and/or claim 7, but does not disclose wherein a maximum width of a cross section of the elongated columnar member 6 is smaller than a maximum width of a cross section of the turning part 1.
Ogawa teaches a robot 100 (FIGS. 3A-3B) in which a maximum width of a cross section of an elongated columnar member 102 is smaller than a maximum width of a cross section of a turning part 132.  Furthermore, Ogawa appears to teach turning parts 132, 134 which are modular in form.
In view of the Ogawa teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 10 disclosed by Saito such that a cross section of the elongated columnar member 6 is smaller than a maximum width of a .

Response to Arguments
Applicant’s arguments with respect to the Claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658